Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 11/09/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minoru Kurose (Reg. No. 77,582) on 12/29/2021.

Please amend Claim 5 as follows:
Claim 5, line 4, please change ***the touch operation on the display***to ***the touch operation on the display. ***


Examiner’s Statement of Reasons for Allowance
4.       Claims 1-10 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1.  

In the prior art of record; Davies (US PG. Pub. 2016/0080295 A1) teaches in Fig. 4, Sect. [0033], the instant system for voice based social networking receives an electronically encoded voice message (and frequently an image) and ultimately delivers it to one or multiple users. The voice and image may be captured (converted into data records) by various devices and the data transmitted to the system in a variety of formats such as Multimedia Messaging Service (MMS), email, web form input or Application Program Interface (API) call; it is assumed that other data of interest, such as sender identification and context data such as location may also be communicated to the system in some associated format. Interface 401 provides an electrically compatible interface as required by the sender's technology.

	Additionally, in the prior art of record, Shin (US PG. Pub. 2011/0265040 A1) discloses in Fig. 1, a touch screen unit 130 which includes a touch sensing unit 131 and a display unit 132.  The touch sensing unit 131 senses a user's touches.  The touch sensing unit 131 may be implemented with various types of touch sensors, for example, a capacitive overlay type sensor, a resistive overlay type sensor, an infrared beam type sensor, a pressure sensor, etc. It should be understood that the invention is not limited to the sensors listed above, which are only provided as some possible non-limiting 

	In particular, the closest applied reference of Davies fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, the prior art of Shin does not remedy the deficiencies of the claim limitations as required by claim 1 as follows:
	“a controller, a display, and an image former, and being capable of executing a processing function by a voice operation, wherein the controller performs controls to: be capable of displaying, on the display, a touch operation screen including an item capable of being used by a touch operation, and a voice operation screen used by the voice operation; switch the touch operation screen to the voice operation screen on the basis of a command to start an operation by voice being input through the voice operation; and execute a processing function in the image former on the basis of a command being input by voice through the voice operation, the voice operation screen including no item used only by the touch operation.”, since both Davies and Shin fail to provide a voice operation screen which relies solely on a voice activation command independent of a physical touch instruction performed by a system operator or user onto a touch screen and/or GUI in order to initiate a print image formation process execution by the system as required by the claim. 
	
6.	Therefore, whether taken individually or in combination therof, the prior arts of Davies in view of Shin fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

7.	Independent claim(s) 6 and 7 are essentially the same as Independent Claim 1 and refers to “a method” and “A non-transitory computer-readable recording medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

8.       It follows that claims 2-5 and 8-10 are then inherently allowable for depending on an allowable base claim.

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677